IN THE COURT OF APPEALS OF IOWA

                                     No. 14-0172
                                 Filed July 30, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHAYLA NICOLE DENTON,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      Defendant appeals the sentence imposed following her plea to drug-

related offenses. AFFIRMED.



      Luke D. Guthrie of Roberts, Stevens, Prendergast & Guthrie, P.L.L.C.,

Waterloo, for appellant.

      Thomas J. Miller, Attorney General, Martha E. Trout, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Brad Walz, Assistant

County Attorney, for appellee.




      Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                         2



MCDONALD, J.

       Defendant Shayla Denton pleaded guilty pursuant to North Carolina v.

Alford, 400 U.S. 25 (1970), to the following: possession of a controlled

substance, marijuana, with intent to distribute, within 1000 feet of a public school,

in violation of Iowa Code sections 124.401(1)(d) and 124.401A (2013); and

failure to possess a tax stamp, in violation of section 453B.12. The matter came

on for a sentencing hearing on February 16, 2014. The State recommended a

suspended sentence, and the defendant requested a deferred judgment. The

district court sentenced Denton to concurrent terms of incarceration for each

count, suspended the sentences, and placed Denton under the supervision of the

Department of Correctional Services.         On appeal, Denton challenges her

sentence, arguing the district court considered an impermissible factor in not

granting her a deferred judgment.

       The decision to grant a deferred judgment to an eligible defendant rests

within the sound discretion of the sentencing court. See Iowa Code § 907.3

(providing the district court “may” grant a deferred judgment); State v. Thomas,

547 N.W.2d 223, 225 (Iowa 1996) (“When a sentence is not mandatory, the

district court must exercise its discretion in determining what sentence to

impose.”). Here, the sentence imposed was allowed by statute, and the decision

to impose a sentence within statutory limits is “cloaked with a strong presumption

in its favor.” State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). The sentence

will not be upset on appeal “unless the defendant demonstrates an abuse of trial

court discretion or a defect in the sentencing procedure.” State v. Grandberry,
                                            3



619 N.W.2d 399, 401 (Iowa 2000). “An abuse of discretion is found only when

the sentencing court exercises its discretion on grounds or for reasons clearly

untenable or to an extent clearly unreasonable.” Thomas, 547 N.W.2d at 225.

       Denton contends the court considered an impermissible factor in

determining her sentence. Specifically, she contends the court considered the

conduct of Denton’s intermittent boyfriend and father of her children—who,

according to Denton—was the person distributing drugs from Denton’s home

without her knowledge.      The argument is without merit.          At the sentencing

hearing, it is clear the court made a sentencing determination based on its

conclusion that Denton never accepted responsibility for her conduct.             The

sentencing court found it implausible Denton was not participating in and did not

know that     Denton’s on-again/off-again,      live-in-boyfriend    was   distributing

marijuana from Denton’s home.        The police recovered twenty-two bricks of

marijuana from the home, $2000 in cash, guns, and ammunition. The smell of

marijuana permeated the house. Also, the district court concluded Denton was

receiving income from the distribution of marijuana because her expenses far

exceeded the income she earned from part-time employment. Thus it was her

conduct—not her boyfriend’s conduct—and her failure to accept responsibility for

her conduct that influenced the district court. The district court’s consideration of

the defendant’s lack of remorse and failure to accept responsibility for her

conduct was entirely appropriate. See State v. Knight, 701 N.W.2d 83, 89 (Iowa

2005) (holding that sentencing court may consider lack of remorse as a

sentencing factor following Alford plea).
                                  4



Having found no error, we affirm the sentence of the district court.

AFFIRMED.